          Case 3:20-cv-00917-AVC Document 40 Filed 04/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 LEAL, INC.,                                      )
                                                  )
         Plaintiff,                               )    No. 3:20-cv- 00917-AVC
                                                  )
 v.                                               )
                                                  )     ORAL ARGUMENT REQUESTED
 TWIN CITY FIRE INSURANCE                         )
 COMPANY,                                         )
                                                  )
        Defendant.                                )
                                                  )


               DEFENDANT TWIN CITY FIRE INSURANCE COMPANY'S
                                                  COMPANY’S
                  MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Federal Rule of Civil Procedure 12(c), Defendant Twin City Fire Insurance

        (“Twin City"
Company ("Twin City” or "Defendant")
                        “Defendant”) respectfully moves for Judgment on the Pleadings and

                                                                                    (“Complaint”)
requests that the Court dismiss all claims against it in the Class Action Complaint ("Complaint")

of Plaintiff Leal, Inc. ("Plaintiff').
                        (“Plaintiff”). In this insurance-coverage dispute, Plaintiff assert claims for

breach of contract and declaratory judgment premised on its assertion that its insurance policy

provides coverage for COVID-related business interruption losses, but, as explained in the

                         Plaintiff’s policy does not cover, and in fact expressly excludes,
accompanying memorandum, Plaintiff's

Plaintiff’s claimed losses.
Plaintiff's

                        City’s arguments, this Court should find that Plaintiff has failed to state
       Considering Twin City's

a claim for relief and dismiss its Complaint with prejudice.

Dated this 7th day of April 2021.

                                        /s/ Sarah D. Gordon
                                        Is/
                                        Sarah D. Gordon
                                        Admitted Pro Hac Vice
                                        STEPTOE & JOHNSON LLP
                                        1330 Connecticut Avenue, NW
Case 3:20-cv-00917-AVC Document 40 Filed 04/07/21 Page 2 of 3




                      Washington, DC 20036
                      Phone: 202-429-8005
                      sgordon@steptoe.com

                      Anthony Anscombe
                      Admitted Pro Hac Vice
                      STEPTOE & JOHNSON LLP
                      227 West Monroe Street
                      Suite 4700
                      Chicago, IL 60606
                      Phone: 312-577-1265
                      aanscombe@steptoe.com

                      Gerald P. Dwyer Jr.
                      Bar # - ct20447
                      Peter R. Meggers
                      Bar # - ct29221
                      Stephani A. Roman
                      Bar # - ct30966
                      ROBINSON & COLE LLP
                      280 Trumbull Street
                      Sentinel, CT 06103
                      Phone: 860-275-8331
                      gdwyer@rc.com
                      pmeggers@rc.com

                               for Defendant Twin City Fire
                      Attorneysfor
                      Insurance Company




                              2
         Case 3:20-cv-00917-AVC Document 40 Filed 04/07/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a copy of the MOTION FOR JUDGMENT ON THE PLEADINGS has been

furnished to all counsel of record by ECF on April 7, 2021.


                                         /s/ Gerald P. Dwyer Jr.
                                         Gerald P. Dwyer Jr.




                                               3
